MEMORANDUM **
James Blake Ramsey appeals pro se from the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action alleging constitutional violations and fraud in connection with an unlawful de-tainer proceeding. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir.2007), and we affirm.
Ramsey does not raise any contentions concerning the grounds for dismissal, and we thus deem any such challenge abandoned. See Cook v. Schriro, 538 F.3d 1000, 1014 n. 5 (9th Cir.2008), cert. denied, - U.S. -, 129 S.Ct. 1033, 173 L.Ed.2d 301 (2009). Ramsey’s procedural challenges are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.